EMPLOYMENT AGREEMENT

 

            This Executive Employment Agreement ("Agreement") is entered into by
and between CellCyte Genetics Corporation, a Washington corporation ("Company"),
and Nathan McDonald ("Executive").

            1.        Duration of Employment. Executive's employment shall begin
on January 1, 2008, and shall continue until ended by Executive or Company in
accordance with the provisions of Paragraph 6.

            2.        Duties and Scope of Employment.

                        (a)       Positions and Duties: Executive will be
employed as VP/Director of Finance with responsibility for management of
accounting systems, preparation of quarterly and annual financial statements and
SEC filings, budgeting, investor and analyst relations, structuring of
financings, structuring of partnerships and joint ventures. It is understood
that from time to time Employee may be assigned other duties in addition to
those described above and that Employee's responsibilities may be modified at
any time by Company to accommodate its needs. It is further agreed and
understood that Executive is an exempt employee and sometimes will be required
to work more than forty (40) hours per week for which Employee is not entitled
to receive additional compensation.

                         (b)       Obligations: During the Employment Term,
Executive will perform his/her duties faithfully and to the best of his/her
ability. Executive agrees not to directly or indirectly engage or participate in
any activities while employed with the Company that would conflict with its best
interests. Employee warrants and affirms that s/he is not a party to any
agreement or contract, such as a confidentiality or noncompetition agreement,
that limits his/her ability to perform his/her duties for the Company.

            3.        Compensation.

                         (a)       Base Salary: The Company will pay Executive
as compensation for his services a base salary at the annualized rate of
$165,000 (the "Base Salary"). The Base Salary will be paid periodically in
accordance with the Company's normal payroll practices and will be subject to
lawful withholding.

Company agrees to pay Executive all salary that is due and owing to Executive as
of the date of termination, less legal deductions or offsets Executive may owe
to Company for such items as salary advances or loans. Executive agrees that
his/her signature on this Agreement constitutes authorization for all such
deductions.

                         (b)       Bonus and Incentive Programs: During the
Employment Term, Executive will be entitled to participate in the
Company-sponsored Bonus and Incentive Programs currently and or hereafter
maintained by the Company of general applicability to other senior executives of
the Company. The Company reserves the right to cancel or change any such Bonus
or Incentive and programs it offers to its senior executives at any time.



--------------------------------------------------------------------------------



                         (c)       Employee Benefits: During the Employment
Term, Executive will be entitled to participate in the employee benefit plans
currently and hereafter maintained by the Company of general applicability to
other employees of the Company. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.

            4.        Vacation. Executive will be entitled to paid vacation of
three weeks per year in accordance with the Company's vacation policy, with the
timing and duration of specific vacations mutually and reasonably agreed to by
the parties.

            5.        Expenses. The Company will reimburse Executive for
reasonable and necessary travel, entertainment or other expenses incurred by
Executive in the furtherance of or in connection with the performance of
Executive's duties, in accordance with the Company's expense reimbursement
policy as in effect from time to time. Employee shall maintain such records as
will be necessary to enable the Company to properly deduct such items as
business expenses when computing its federal income tax.

            6.        Termination. Executive's employment shall be terminated
upon the occurrence of any one of the following events.

                         (a)       If Executive shall have been incapacitated
from illness, accident or other disability and unable to perform his/her normal
duties hereunder for a cumulative period of four (4) months in any period of
twelve (12) consecutive months, upon Company or Executive giving the other party
not less than thirty (30) days' written notice. Company may, in its sole
discretion, grant Executive a leave of absence, or make other reasonable
accommodation for Executive's disability. The terms of such a leave shall be
confirmed by Company in writing, and shall determine Executive's right, if any,
to continued compensation, his/her obligation to continue his/her job duties,
the terms under which s/he may return to work, and all other conditions of the
leave.

                         (b)        By either party, without cause, by providing
fourteen (14) days' written notice. The Company, at its option, may provide pay
in lieu of notice.

                         (c)        By Company immediately for "Cause." For
purposes of this Agreement, "Cause" for termination shall include: material
breach of this Agreement; an act of dishonesty by Executive in connection with
Executive's responsibilities as an employee; Executive's conviction of, or plea
of nolo contendere to, a felony; continued inadequate performance of Executive's
duties after Executive has received a written demand for performance from the
Company that specifically sets forth the factual basis for the Company's belief
that Executive has not adequately performed his/her duties; personal or
professional conduct of Executive, which, in the reasonable and good faith
judgment of the Company, injures or tends to injure the reputation of Company or
otherwise adversely affects the interests of Company; intentional disloyalty;
any other conduct constituting cause for termination under Washington judicial
common law.

                         (d)        Cessation of Company's business.

2



--------------------------------------------------------------------------------



            7.        Severance.

                         (a)       Involuntary Termination: If Executive's
employment with the Company terminates involuntarily, i.e., other than
voluntarily or for "Cause", and Executive signs and does not revoke a general
release of all claims against the Company, then (i) Executive shall receive
his/her then current annual salary (less lawful withholding) for a period of
eighteen (18) months from the date of such termination, to be paid either in
lump sum or periodically in accordance with the Company's normal payroll
policies, (ii) all of the Executive's unvested stock options shall become fully
vested at the time of the Executive's termination (options shall have an
execution period of ten years from the date of the Executive's termination), and
(iii) all of Executive's unvested stock grants shall become fully vested at the
time of Executive's termination.

For purposes of this Agreement, "Involuntary Termination" means: (i) without
Executive's express written consent, a material reduction by the Company of
Executive's base salary as in effect immediately prior to such reduction, other
than in connection with a general decrease in base salaries for most executives
of the Company; (ii) without Executive's express written consent, a material
reduction by the Company in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction, with the result that
Executive's overall benefits package is significantly reduced (other than any
such reduction applicable to employees of the Company generally); and
(iii) without Executive's express written consent, the relocation of the
Executive to a facility or a location more than sixty (60) miles from their
current location.

                         (b)        Voluntary Termination; Termination for
Cause: If Executive's employment with the Company terminates voluntarily by
Executive or for "Cause" by the Company, then (i) all payments of compensation
by the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), (ii) all vesting of Executive's unvested stock options
and stock grants will terminate immediately, (iii) Executive will only be
eligible for severance benefits in accordance with the Company's established
policies then in effect.

                         (c)        Change of Control Benefits: If, within
twelve (12) months following a "Change of Control," (i) Executive terminates his
employment with the Company or successor corporation voluntarily, or (ii) the
Company or the successor corporation terminates Executive's employment with the
Company or successor corporation for other than Cause, then the Executive shall
receive severance as stated in Section 7(a) of this Agreement

For purposes of this Agreement, "Change of Control" of the Company is defined
as: (i) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities; or (ii) the
consummation of a merger or consolidation of the Company with any other
corporation that has been approved by the stockholders of the Company, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or
(iii) the consummation of the sale or disposition by the Company of all or
substantially all the Company's assets.

3



--------------------------------------------------------------------------------



            8.        Confidential Information: Executive agrees to enter into
the Company's standard Confidential Information Agreement upon commencing
employment hereunder. For purposes of this Agreement, "Confidential Information"
shall have the same meaning as it does in the Confidential Information
Agreement.

            9.        Inventions and Intellectual Property: Executive agrees to
enter into the Company's standard Invention Assignment Agreement upon commencing
employment hereunder.

            10.       Noncompetition and Nonsolicitation: Executive acknowledges
that the Company is engaged in a highly competitive business, the success and
value of which would be diminished by disclosure, interference, or competition
by employees or former employees with knowledge of the Company's Confidential
Information. Executive further acknowledges that it would be very difficult for
Executive not to rely on or use the Company's Confidential Information if s/he
were employed by a competitor of the Company. Executive also acknowledges that
because Company's business is based on scientific data, Company could be damaged
by competition by entities located anywhere in the world. Therefore, in
consideration of Executive's employment with Company, access to its Confidential
Information, and the compensation and benefits provided under this Agreement,
Executive agrees to the following conditions, which Executive agrees are
narrowly tailored to protect Company's legitimate interests.

                         (a)       Noncompetition: During Executive's employment
with Company and for a period of eighteen (18 months) after the end of the
employment, Executive will not, directly or indirectly, as an employee,
employer, consultant, partner, shareholder, owner, officer, director, or in any
other capacity, engage in any employment or other business activities in
Company's Field of Business. Because Company does business on a global basis and
a competitor could use its Confidential Information to compete from any location
in the world, Executive agrees that this restriction shall apply without regard
to the geographic location of the business entity or activity. This clause shall
not prohibit Executive from owning less than five percent (5%) of the total
outstanding shares of a corporation doing business in Company's Field of
Business.

For purposes of this Agreement, "Company's Field of Business" means any of the
fields of Company's business. On the date of the Agreement, Company's Field of
Business is defined to mean Stem Cell delivery and regenerative therapies as
well as any additional business activities Company may develop during
Executive's employment, or be in the process of developing as of the date of
Executive's termination of employment. Executive acknowledges that Company may
expand its operations during the time of his/her employment, and that any
additional fields of business in which it operates shall be included in this
definition, provided that Executive knows, or reasonably should know, of such
expansion prior to termination of employment.

                         (b)       Nonsolicitation: During the Executive's
employment and for a period of eighteen months (18) months after the end of
employment, Executive will not directly or indirectly solicit or influence any
employee, consultant, representative, customer, contractor, vendor, or supplier
of Company to terminate or reduce any relationship with the Company, or to
divert any business from Company. Further, Executive will not directly or
indirectly disclose the names, addresses, telephone numbers, compensation, or
other arrangements between Company and any person or entity described above to
any competitor of Company.

4



--------------------------------------------------------------------------------



                         (c)       Notice to Future Business Contacts: Executive
understands that Company has a legitimate interest in ensuring that s/he is not
asked or expected, whether intentionally or not, to disclose any of its
Confidential Information or violate the noncompetition and nonsolicitation
provisions of this Agreement in the course of any employment or other business
activities Executive engages in following his/her departure from Company.
Executive therefore agrees that for a period of eighteen (18) months following
termination of his/her employment with Company, s/he will inform any prospective
employer, partner, consulting contactor or other business associate of this
Agreement and provide them with a copy of the Agreement prior to accepting any
offer of employment, partnership, or consulting or other business arrangement.

                         (d)       Remedies: Upon any breach of this section,
all remaining severance payments pursuant to this Agreement shall immediately
cease. Moreover, Executive acknowledges that any violation of the provisions of
Paragraph 10 set forth above will cause irreparable injury to Company, and
Company shall be entitled to extraordinary relief in court, including, but not
limited to, temporary restraining orders, preliminary injunctions, and permanent
injunctions, without the necessity of posting bond or security. If any bond or
security is required to obtain injunctive relief, the parties agree that the
reasonable value of such bond or security shall be one hundred dollars
($100.00). Executive also agrees that any equitable relief shall be in addition
to, and not in substitution for, any other relief to which Company may be
entitled, including but not limited to, damages, attorney fees and costs.

                         (e)       Material Breach: A breach of any provision of
Paragraph 10 shall be considered a material breach of this Agreement.

                         (f)       Tolling of Restrictive Period: Executive
agrees that the time periods in Paragraph 10 during which s/he is restricted
from competitive activities and solicitation and is required to give notice to
future business contacts will be tolled during any period Executive is in breach
of the noncompetition and nonsolicitation provisions, and during the pendency of
any litigation over enforcement of those provisions of this Agreement.

            11.       Assignment: This Agreement will be binding upon and inure
to the benefit of (a) the heirs, executors and legal representatives of
Executive upon Executive's death and (b) any successor of the Company. Any such
successor of the Company will be deemed substituted for the Company under the
terms of this Agreement for all purposes. For this purpose, "successor" means
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive's right to compensation or other benefits will be null
and void.

5



--------------------------------------------------------------------------------



            12.       Notices: All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally, (b) one (1) day after
being sent by a well-established commercial overnight service, or (c) four (4)
days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:



Gary Reys
Chief Executive Officer, President & Chairman
CellCyte Genetics, Inc.
1725 220th Street SE
Bothell, WA 98021

            13.       Severability: In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision.

            14.       Arbitration:

                         (a)       General: In consideration of Executive's
service to the Company, its promise to arbitrate all employment-related disputes
and Executive's receipt of the compensation, pay raises and other benefits paid
to Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive's service to the Company under this Agreement or
otherwise, or the termination of Executive's service with the Company, including
any breach of this Agreement, shall be subject to final and binding arbitration
to be held in Kirkland, Washington. Disputes which Executive agrees to arbitrate
and thereby agrees to waive any right to a trial by jury include, without
limitation, any statutory claims under state or federal law, including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, and RCW Section 49.60.010 et seq., and claims of harassment, discrimination
or wrongful termination. The Company also agrees that this agreement to
arbitrate also applies to any disputes that the Company may have with Executive.

                         (b)       Procedure: The parties agree that any
arbitration will be administered by the American Arbitration Association ("AAA")
and that a neutral arbitrator will be selected in a manner consistent with its
National Rules for the Resolution of Employment Disputes ("Rules"). The
arbitrator shall administer and conduct any arbitration in a manner consistent
with the Rules. The arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss, prior to any arbitration hearing.
The arbitrator shall issue a written decision on the merits and shall have the
power to award any remedies, including attorneys' fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA, except that
Executive shall pay the first two hundred dollars ($200.00) of any filing fees
associated with any arbitration Executive initiates.

6



--------------------------------------------------------------------------------



                         (c)       Remedy: Arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as otherwise provided in the Agreement, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

                         (d)       Availability of Injunctive Relief: The
parties agree that they may petition the court for injunctive relief where
either party alleges or claims a violation of this Agreement or the
Confidentiality Agreement or any other agreement regarding trade secrets,
confidential information, non-competition or non-solicitation or RCW Section
49.44.140. Venue for any such action shall be properly laid in King County,
Washington or in the U.S. District Court for the Western District of Washington.
Employee agrees that, regardless of his/her residence at the time suit is filed,
s/he shall submit to jurisdiction in the above-named venues. In the event either
party seeks injunctive relief, the prevailing party shall be entitled to recover
reasonable costs and attorneys' fees.

                         (e)       Administrative Relief: Executive understands
that this Agreement does not prohibit Executive from pursuing an administrative
claim with a local, state or federal administrative body, such as the Washington
State Human Rights Commission or the Equal Employment Opportunity Commission,
although the Agreement does preclude Executive from pursuing court action
regarding any such claim. If Executive does file an administrative claim, or if
a governmental agency prosecutes a claim on behalf of Employee, Employee
specifically agrees that s/he will not be entitled to monetary relief of any
kind in connection with resolution of the claim, whether by means of settlement
or otherwise, including without limitation back pay, front pay, other damages,
fees, or costs.

            15.       Voluntary Nature of Agreement: Executive acknowledges and
agrees that Executive is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
that Executive has asked any questions needed for Executive to understand the
terms, consequences and binding effect of this Agreement and fully understand
it, including that EXECUTIVE IS WAIVING EXECUTIVE'S RIGHT TO A JURY TRIAL.
Finally, Executive agrees that Executive has been provided an opportunity to
seek the advice of an attorney of Executive's choice before signing this
Agreement.

            16.       Integration: This Agreement, together with the Option
Plan, Option Agreement, Invention Assignment Agreement and Confidential
Information Agreement, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

            17.       Tax Withholding: All payments made pursuant to this
Agreement will be subject to withholding of applicable taxes.

            18.       Governing Law: This Agreement will be governed by the laws
of the State of Washington (with the exception of its conflict of laws
provisions).

7



--------------------------------------------------------------------------------



            19.       Acknowledgment: Executive acknowledges that s/he has had
the opportunity to discuss this matter with and obtain advice from his/her
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.



CELLCYTE GENETICS, INC.


By:      /s/ Gary A. Reys                           
       Gary A. Reys,
       Chief Executive Officer, President & Chairman






Date:   January 1, 2008

EXECUTIVE:


/s/ Nathan McDonald                             
Nathan McDonald




Date:   January 1, 2008

 

 

 

 

 

 

8

